UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6187



CHARLES WILLIAM KING, III,

                                              Plaintiff - Appellant,

          versus


WILLIAM O. FILBERT, Warden of the Maryland
Correctional Institution; MARYLAND CORRECTION-
AL INSTITUTION - JESSUP MEDIUM SECURITY LEVEL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
68-AMD)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles William King, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles William King, III, a former Maryland inmate, appeals

the district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2000) complaint under 28 U.S.C.A. § 1915(e) (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find that this appeal is frivolous.   Accordingly, we dis-

miss the appeal on the reasoning of the district court.   See King

v. Filbert, No. CA-01-68-AMD (D. Md. Jan. 17, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2